Citation Nr: 9924752	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  99-04 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for allergic rhinitis 
with sinusitis.

3.  Entitlement to a rating in excess of 50 percent for major 
depression.

4.  Entitlement to a rating in excess of 30 percent for 
migraine headaches with aura.

5.  Entitlement to a rating in excess of zero percent for 
left varicocele.


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran had active service from January 1981 to January 
1985 and from August 1986 to April 1996.

This matter came before the Board of Veterans' Appeals (Board 
) on appeal from a rating decision in part of which the 
regional office (RO) denied entitlement to service connection 
for PTSD and vasomotor rhinitis, and granted service 
connection and awarded 10 percent ratings for major 
depression and migraine headaches, and a zero percent rating 
for left varicocele.  In a February 1999 rating decision, the 
RO awarded a rating of 50 percent for major depression and a 
30 percent rating for migraine headaches.  In the same rating 
decision, the RO continued a zero percent rating allergic 
rhinitis with sinusitis.  The issues of entitlement to higher 
ratings for major depression and for migraine remain before 
the Board on appeal.  Cf. AB v. Brown, 6 Vet.App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a 
statement of the case (SOC) concerning an appeal from the 
initial assignment of a disability evaluation, as the RO had 
characterized the issue in the SOC as one of entitlement to 
an increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the disabilities at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement (NOD) following the grant of service connection 
and the initial assignment of a disability evaluation from 
that of filing a NOD from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what he seeks is the assignment of higher disability 
evaluations.  Consequently, the Board sees no prejudice to 
the veteran in either the RO's characterization of the issue 
or in the Board's characterization of the issue.  See Bernard 
v. Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will 
not remand this matter solely for a re-characterization of 
the issue in a new SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

The issue of entitlement to an increased rating for major 
depression is the subject of the Remand portion of this 
decision.


FINDINGS OF FACT

1.  The record contains no medical evidence sufficient 
pursuant to 38 C.F.R. § 4.125 that the veteran has current 
disability from PTSD.

2.  The record contains no medical evidence that the veteran 
had chronic rhinitis or sinusitis during his active military 
service, nor any competent medical evidence showing a nexus 
between his current disability from allergic rhinitis with 
sinusitis and any disease or injury he incurred during his 
active military service.

3.  The veteran has frequent, completely prostrating attacks 
of migraine headaches which produce severe economic 
inadaptability.

4.  The veteran's disability from left varicocele is 
manifested by subjective complaints of mild to moderate 
scrotal pains, with a clinical finding of slight fullness of 
the left spermatic cord and normal epididymis, without 
complaints or clinical findings of voiding or renal 
dysfunction, palpable masses or varicoceles, or atrophy of 
the testes.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 
West 1991); 38 C.F.R. § 3.303 (1998).

2.  The claim of entitlement to service connection for 
rhinitis with sinusitis is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1155, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

3.  The criteria for a rating of 50 percent for migraine 
headaches with aura have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8100 (1998).

4.  The criteria for a rating in excess of zero percent for 
left varicocele have not been met.  38 U.S.C.A. §§  1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.115b, Diagnostic Code 7523 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims for service connection for PTSD and allergic 
rhinitis and sinusitis are not well grounded.  Although the 
RO did not specifically state that it denied the claim for 
service connection for PTSD on the basis that it were not 
well grounded, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
While the RO denied service connection for PTSD on the 
merits, the Board concludes that denying the claim because 
the claim is not well grounded is not prejudicial to the 
appellant, as the appellant's arguments concerning the merits 
of the claim included, at least by inference, the argument 
that sufficient evidence to establish a well-grounded claim 
is of record.  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claim is well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) 
at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decisions, and in the 
statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence which, if obtained, 
would render his claim well-grounded.

A.  Post-Traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); and link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The veteran does not contend, nor does the evidence in the 
claims folder indicate, that he engaged in combat during his 
active military service.  The Board finds that he was not 
engaged in combat.  Rather, the veteran contends that a ship 
aboard which he was serving was involved in a collision with 
another ship.  As a result, some weapons and munitions were 
compromised.  He and other members of his crew were afraid 
that an explosion and or fire might result.  

In this case, the record contain no diagnosis of PTSD made in 
accordance with 38 C.F.R. § 4.125.  During a VA 
neuropsychiatric examination in November 1996, an examiner 
reported a diagnosis of major depression.  In addition, the 
examiner stated that the patient did not meet the criteria 
for PTSD or an anxiety disorder.  During a more recent VA 
neuropsychiatric examination in September 1998, the examiner 
noted that the veteran had a long history of symptoms 
consistent with major depression disorder.  The report 
contains no indication of an in-service stressor nor a 
diagnosis of PTSD.

Although some VA outpatient mental health clinical treatment 
records contain references to a diagnoses of PTSD, such 
diagnoses were not made in accordance with 38 C.F.R. § 4.125.  
Specifically, such references do not contain a diagnosis 
based on the multiaxial assessment provided by the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL-
IV (DSM-IV).  The several clinical references to PTSD 
contained in the claims folder do not suffice to establish 
the diagnosis.  The Board finds that the record lacks medical 
evidence of current disability from PTSD.  The first element 
of the Caluza analysis is unsatisfied.  Therefore, the Board 
concludes that the claim for service connection for PTSD is 
not well grounded.


B.  Allergic Rhinitis and Sinusitis Claimed as Vasomotor 
Rhinitis

Service medical records do not contain any indication that 
the veteran had complaints, diagnoses, or treatment of 
rhinitis or sinusitis.  At the time of a medical examination 
in August 1980, he gave a history of rhinitis in the past.  
An examiner reported that the veteran's nose, sinuses, mouth, 
and throat were clinically normal.  Reports of ensuing 
periodic examinations contain the same clinical findings.  
However, in July 1986, the veteran reported having an 
occasional "stuffy" nose which the examiner reported as 
questionable allergy.  In June 1987, an examiner reported 
that the veteran gave a history of stable, nondisabling 
sinusitis.  His nose, sinuses, mouth, and throat were 
clinically normal.  Similar clinical findings were reported 
in July 1990.  The report of a medical evaluation board dated 
in November 1995 is devoid of any reference to disability 
from rhinitis or sinusitis.

The VA outpatient treatment records contained in the claims 
folder do not show that the veteran has had treatment for 
rhinitis or sinusitis since his separation from service.

During a VA examination in October 1998, the veteran 
complained of almost constant nasal obstruction with post-
nasal drip.  He reported that he had clear rhinorrhea due to 
allergen exposure three to four times per week.  He reported 
having exacerbated symptoms of sinus headache and yellow 
discharge about every three months.  He told the examiner 
that such attacks had required treatment with antibiotics 
twice in the preceding year.  On examination of the nose, 
there was some clear rhinorrhea on the left side.  There was 
no active purulence from the sinuses.  The nasopharynx was 
clear.  There was a 40 percent nasal obstruction of the left 
and a 60 percent obstruction on the right.  There was slight 
maxillary and frontal tenderness to palpation.  The reported 
diagnosis was allergic rhinitis with associated recurrent 
chronic sinusitis.

The Board has reviewed the entire record and finds that it 
contain no medical evidence that the veteran had chronic 
disability from rhinitis or sinusitis during his active 
military service.  Furthermore, the record contains no 
competent medical evidence showing a nexus between his 
current symptoms of rhinorrhea and any disease or injury he 
incurred during his active military service.  As to the claim 
for service connection for rhinitis with sinusitis, the 
second and third elements of the Caluza analysis are not 
satisfied.  The claim is not well grounded.

II.  Increased Ratings

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App.  218 (1995).

Concerning the duty, under 38 U.S.C.A. § 5107(a), of VA to 
assist the veteran in developing facts pertinent to his 
claim, the Board notes that documents contained in the claims 
folder, including several statements filed by the veteran, 
indicate that the he is receiving disability benefits from 
the Social Security Administration (SSA).  Under some 
circumstances, VA has a duty to obtain the SSA records 
relating to his claim for SSA disability benefits, see, e.g., 
Clarkson v. Brown, 4 Vet. App. 565, 567-68 (1993), Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  The claims 
filed contains some of the records associated with the 
veteran's application for SSA disability benefits.  However, 
in a statement dated in September 1998, the veteran indicated 
that the records submitted to SSA are comprised of his 
service medical records and VA treatment records.  Such 
records are a part of the claims file. Therefore, the Board 
concludes that it is not necessary to request SSA to provide 
additional records to VA.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

The VA rating schedule is used primarily as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  It is essential, both 
in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history.  38 
C.F.R. § 4.1 (1998).

A.  Migraine Headaches

Service medical records show that the veteran had recurrent 
migraine headaches.  A medical board report dated in November 
1995 indicates that his migraine was manifested by other 
symptoms such as noise and odor sensitivity, nausea and 
vomiting, difficulty with concentration, depression, fatigue, 
anxiety, irritability, difficulty talking, and difficulty 
understanding.  The headaches resolved with rest, quiet, and 
darkness.  The report contains a diagnosis of migraine 
headaches.

During a VA neurological examination in October 1996, the 
veteran had subjective complaints of headaches preceded by an 
aura with impaired vision, followed by nausea and vomiting.  
The results of trials of several medications had been 
disappointing.  Fiorinal had been most effective.  He 
reported that his headaches occurred three to four time per 
week, precipitated by stress.  He stated that he continued to 
work despite the headaches.  On examination, there were no 
abnormal neurological findings.  The examiner reported 
diagnoses of migraine with aura and tension headaches.

Service connection for migraine with aura was granted by the 
RO's March 1997 rating decision.  A 10 percent rating was 
assigned pursuant to Diagnostic Code 8100.  The rating was 
increased to 30 percent by the RO's February 1999 rating 
decision, effective from the date of the day following the 
veteran's separation from service.  Under Diagnostic Code 
8100, a 30 percent rating is assigned for migraine with 
characteristic prostrating attacks occurring on a average of 
once a month over the last several months.  The highest 
rating of 50 percent is assigned for migraine with very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

VA outpatient treatment records show that the veteran has 
continued to have frequent, severe, and debilitating 
headaches, as often has three to four times per week.  He has 
taken Fiorinal continuously for several years.

During a neurological examination in September 1998, the 
veteran told the examiner that the frequency of his headaches 
was five times per week.  The headaches were accompanied by 
symptoms such as double vision, slurring, and loss of 
balance.  A neurological examination was entirely normal.  
The examiner summarized his report by stating that the 
veteran had chronic headache syndrome with a mixed component 
consistent with migraine and tension headaches as well as a 
component of cluster headaches.  Fiorinal provided moderate 
relief.  The headaches were moderate to severe in nature with 
a consistent frequency and intensity.

The Board notes that the veteran has been unemployed for 
several years.  He has been rated totally disabled based on 
unemployability due to his service-connected disabilities.  
The Board finds that he has very frequent, completely 
prostrating attacks of migraine headaches which produce 
severe economic inadaptability.  The Board concludes that the 
criteria for an increased rating of 50 percent have been met.


B.  Left Varicocele

Service medical records show that a left varicocele was noted 
during a medical examination in March 1984.  In medical 
histories given during subsequently dated medical 
examinations, the veteran denied genitourinary symptoms such 
as rupture or hernia, frequent or painful urination, 
bedwetting, and blood in his urine.  The veteran developed 
scrotal pain and swelling after a vasectomy in July 1989.  
The scrotum had a tender, indurated mass on the right.  The 
right vas deferens was slightly enlarged.  The symptoms were 
diagnosed as a post-vasectomy hematoma.  A left varicocele 
was noted again during a medical examination in July 1990.  
Subsequently dated service medical records show no indication 
that the veteran had further genitourinary complaints.  A 
report of a medical board dated in November 1995 contains no 
reference to complaints, diagnoses, or treatment of left 
varicocele or any other genitourinary disorder.

During a VA genitourinary examination in October 1996, the 
veteran denied any recurrence of problems since the post-
vasectomy symptoms in 1989.  He told the examiner that he had 
occasional scrotal pain which had been diagnosed as a left 
varicocele.  He denied any voiding complaints.  On 
examination, there were no testicular masses.  A small, 
nontender left varicocele was detected.  The pertinent 
diagnosis was small left varicocele.

The veteran was granted service connection for left 
varicocele by the RO's March 1997 rating decision.  A zero 
percent rating was assign pursuant to Diagnostic Code 7523.  
Under that diagnostic code, disability manifested by complete 
atrophy of one testes is rated zero percent.  Complete 
atrophy of both testes is rated 20 percent disabling.

Records of VA outpatient treatment contain no indication that 
the veteran has had complaints, diagnoses, or treatment of 
disability associated with left varicocele  Such records 
contain no indication that the veteran has had treatment for 
any genitourinary symptoms.

During a VA examination in November 1998, the veteran gave a 
history of having a left varicocele.  He complained of mild 
to moderate left scrotal pains.  He gave no history of 
scrotal swelling.  On examination, the testicles were 
descended with no palpable masses.  The epididymis appeared 
normal.  The was no evidence of epididymitis.  There was a 
slight fullness of the left spermatic cord.  However, no 
distinct varicoceles were palpated.  The veteran was 
scheduled for a scrotal sonogram but did not report for the 
test.  The reported diagnoses were history of left varicocele 
and no present evidence of left varicocele.

The Board has reviewed the entire record and finds that the 
veteran's disability from left varicocele is manifested by 
subjective complaints of mild to moderate scrotal pains, with 
a clinical finding of slight fullness of the left spermatic 
cord and normal epididymis, without complaints or clinical 
findings of voiding or renal dysfunction, palpable masses or 
varicoceles, or atrophy of the testes.  The Board concludes 
that the criteria for a rating in excess of zero percent have 
not been met.

C.  Extraschedular and Other Considerations.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2 (1998).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  In this case, in the absence of 
evidence that the veteran has genitourinary symptoms from 
left varicocele such as voiding or renal dysfunction, or 
testicular atrophy, his disability picture does not more 
closely approximate the criteria for the next higher 
schedular rating of 10 percent.  The 50 percent rating 
assigned by this decision is the highest evaluation under 
Diagnostic Code 8100 for migraine.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  The 50 percent schedular rating for 
migraine headaches anticipates very frequent, completely 
prostrating symptoms productive of severe economic 
impairment.  Although there is no higher schedular rating, 
the criteria are descriptive of the veteran's disability.  
There is a whole range of higher ratings for disorders of the 
genitourinary system manifested by renal or voiding 
dysfunction, but the evidence reflects that such 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required hospitalization 
or frequent treatment for his service-connected headaches or 
left varicocele, nor is it shown that such disorders 
otherwise so markedly interfere with employment as to render 
impractical the application of regular schedular standards.  
Therefore, the Board concludes that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

Service connection is denied for PTSD and allergic rhinitis 
with sinusitis.

An increased rating of 50 percent for migraine headaches is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

A rating in excess of zero percent for left varicocele is 
denied.


REMAND

Effective November 7, 1996, regulations concerning the 
evaluation of mental disorders were revised.  The RO's March 
1997 rating decision and the February 1999 statement of the 
case indicate that the RO evaluated the veteran's disability 
from his neuropsychiatric disorder using the revised rating 
criteria.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal, two sequential steps 
must be taken.  First, a determination must be made whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the more favorable provision 
must be applied to the facts of the case.

In this case, the veteran filed his claim for service 
connection for major depression in April 1996.  The RO rated 
his disability after the change in the regulations using the 
revised regulations.  However, it does not appear from the 
claims folder that the RO considered the former regulations 
to determine if such regulations were more beneficial to the 
veteran.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following actions:

The RO should readjudicate the veteran's 
claim for a higher rating for major 
depression in light of both the former 
and the revised rating criteria.  If the 
RO determines that the former rating 
criteria are more beneficial to the 
veteran, the former criteria should be 
applied.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant a supplemental statement of 
the case, which should include both the 
former and revised rating criteria, and 
give him the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Cf. Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

